DETAILED ACTION
   												
 1.  	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16/704,293, filed on 12/05/2019. Claims 1-20 are pending and are rejected below.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 1 is directed to a method. Independent claim 14 is directed to a system, and independent claim 20 is directed to a computer program product. These claims are directed to the abstract idea of monitoring activities associated with an enterprise. This is an abstract mental process which can be performed in the human mind or via pen and paper. The claims recite a judicial exception, a mental processes, 
 	Taken independent claims 1 as an example, claim 1 recites:
 	monitoring, with at least one monitoring tool, one or more activities associated with an enterprise; 
analyzing data input from the at least one monitoring tool of the one or more activities; 
determining, based on analytics performed on the data input and an implemented policy, when the one or more activities qualifies as an incident; and 
initiating a remedial response responsive to the incident;
The steps or functions of “monitoring, analyzing, determining, and initiating as drafted are directed to a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “processor (see claims 1 and 14)” language, “receiving, prioritizing, and generating” in the context of these claims encompasses the user manually monitoring, analyzing, determining, and initiating the activities data.  The claims recite the idea of performing various conceptual steps generically resulting in monitoring an enterprise activities and to provide remedial response to incidents.
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit 
The independent claim recites one additional element of a processor is used to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining, by a computer system, state data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The remaining independent claims 14 and 20 fall short the 35 USC 101 requirement under the same rationale.  These claims do not contain structures to provide a significantly more than the abstract idea. 
	The dependent claims 2-13, and 15-19 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea 

				Claim Rejections - 35 USC § 102
5.    The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
6.    Claims 1-5, 8, 10, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 5102(b) as being anticipated bv Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”).
	Regarding claims 1, 14, and 20, Baron discloses:
 	monitoring, with at least one monitoring tool, one or more activities associated with an enterprise (Paragraphs [0008], [0062]); 
analyzing data input from the at least one monitoring tool of the one or more activities (Paragraphs ([0043], [0068]); 
determining, based on analytics performed on the data input and an implemented policy, when the one or more activities qualifies as an incident (Paragraphs [0043], [0068]); and 
initiating a remedial response responsive to the incident (Paragraph [0108]), wherein the monitoring, analyzing, determining and initiating steps are performed by at least one processing device comprising a processor operatively coupled to a memory (Paragraph [0834]).

Regarding claim 10, Baron further discloses wherein initiating the remedial
response includes notifying the representative when a location of the representative is less than a predefined distance from a location of the enterprise (Paragraph [0350]). 	
				Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.  	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”) in view of Cheng et al (U.S. Patent No. 7,386,751; hereinafter Cheng).
	Regarding claims 6-7, Baron fails to explicitly teach wherein initiating the remedial response includes remotely controlling operation of equipment associated with the enterprise,  wherein remotely controlling operation of equipment includes at least one of operating a water supply valve, a sprinkler system, a fuel source valve, an alarm system, a video system, a drone, and a sensor. However, Cheng in the same field of endeavor teaches the concept of remotely controlling equipment operation and collecting event and alarm information of the equipment (Column 11, lines 45-65). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Baron to include the teachings of .
9.  	Claims 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”) in view of Singhal et al (U.S. Patent No. 10,070,392, hereinafter Singhal).
  	 Regarding claims 9, 13, and 19, Baron fails to explicitly teach wherein notifying the representative of the enterprise includes determining the location of the representative via a geographical positioning system (GPS) associated with an Internet of Things (IOT) device, utilizing sensors positioned about the enterprise. However, Singhal in the same field of endeavor teaches geographical positioning system associated with an IOT (Column 3, lines 57-67 and Column 4, lines 17-24). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Baron to include the teachings of Singhal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
10.  	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”) in view of Hines (U.S. Application No. 2016/0014587). rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”) in view of Kephart et al (U.S. Patent No. 10/430,743, hereinafter Kephart).
Regarding claim 12. Baron fails to teach wherein initiating the remedial response is based at least in part on a determination of a potential expense associated with the incident. However, Kephart in the same field of endeavor teaches potential expense associated with an incident (Column 45, lines 25-49). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 
the art would have recognized that the result of the combination were predictable

					Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623